314 F.2d 946
NATIONAL LABOR RELATIONS BOARD, Petitionerv.AMALGAMATED CLOTHING WORKERS OF AMERICA, et al.
No. 17286.
United States Court of Appeals Eighth Circuit.
March 19, 1963.

Petition to enforce order of National Labor Relations Board.
Stuart Rothman, Gen. Counsel, and Salvatore Cosentino, Regional Director, NLRB, for petitioner.
Jacob Sheinkman, New York City, Bernard J. Firestone, Detroit, Mich., and Morris J. Levin, St. Louis, Mo., for respondent.
PER CURIAM.


1
Order of Labor Board enforced on petition for enforcement and stipulation for entry of consent decree.